DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-20 are pending.
Claims 1, 8 and 15 are amended.
No Claim(s) is/are cancelled.
No Claim(s) is/are added.
Claims 1-20 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 01/24/2022 have been fully considered but are moot in view of the new ground of rejections.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:
Claims 1, 8 and 15 recite “wherein a first index and the second index are used for generating the first signaling and the second radio signal respectively; the first signaling is unrelated to the second index; and the first signaling comprises configuration information for the second radio signal”  How is it possible that the first signaling comprises configuration information of the second radio when the first signaling is unrelated to the second index? Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “A method in a first node for wireless comprising: receiving a first radio signal, the first radio signal indicating a second index; transmitting a first signaling; and transmitting a second radio signal; wherein a first index and the second index…; a transmitter of the first radio signal…; a receiver of the first signaling…; a receiver of the second radio signal…”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011) (MPEP § 2173.05(p))
Claims 8 and 15 recite similar features of claim 1 are also rejected for the same reasons set forth in claim 1.
Claims 2-7 depend upon claim 1 are also rejected for the same reason as being indefinite set forth in claim 1.
Claims 9-14 depend upon claim 8 are also rejected for the same reason as being indefinite set forth in claim 8.
Claims 16-20 depend upon claim 15 are also rejected for the same reason as being indefinite set forth in claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. §103 as being unpatentable over Wang et al. (WO 2018058418 A1) hereinafter “Wang” in view of Panteleev et al. (US 20170208616 A1) hereinafter “Panteleev” and further in view of Kim et al. (US 20190254091A1) hereinafter “Kim”.
As per claim 1, Wang discloses a method in a first node for wireless communication, comprising: 
receiving a first radio signal, the first radio signal indicating a second index (Wang, [0037], receive a DCI with time and/or frequency position indications for transmission of the user shared channels of side link) 
Wang does not explicitly disclose transmitting a first signaling; transmitting a second radio signal.
Panteleev discloses transmitting a first signaling (Panteleev, [0088], transmit a first radio resource control (RRC) message…)
transmitting a second radio signal (Panteleev, [0088], transmit a second RRC message...)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Panteleev related to transmit a first signaling, transmit a second radio signal and have modified the teaching of Wang in order to minimize a number of potential collisions with other transmissions ([0060]) 
Wang in view of Panteleev disclose wherein a first index and the second index are used for generating the first signaling and the second radio signal respectively (Panteleev, [0056], T-RPT may indicate a sequence of TTI indexes to be used for the transmission of the D2D message.  Note that, TTI indexes are includes a first index and a second index)
the first signaling is unrelated to the second index (Panteleev, [0088], a first radio resource control (RRC) message…a second RRC message)
and the first signaling comprises configuration information for the second radio signal (Panteleev, [0076], one or more RRC messages may include the time resources and channel resources for the SA control messages and may also include information related to the D2D TTIs)
a transmitter of the first radio signal is a second node (Wang, [0034], a second node); a receiver of the first signaling includes the second node (Wang, [0038], the second node is a receiver); a receiver of the second radio signal includes the second node (Wang, [0039], the second node is a receiver UE); the second node is a UE (Wang, [0039], the second node is a receiver UE); a channel occupied by the first signaling includes a Physical Sidelink Control Channel: a channel occupied by the first signaling includes a Physical Sidelink Shared Channel (Wang, [0036], Physical Sidelink Shared Channel (PSSCH))
Wang in view of Panteleev does not explicitly disclose the configuration information included in the first signaling for the second radio signal includes: frequency domain resources occupied by the second radio signal and a Modulation and Coding Status (MCS) employed by the second signal.
Kim discloses the configuration information included in the first signaling for the second radio signal includes: frequency domain resources occupied by the second radio signal (Kim, [0120], uplink transmission and downlink transmission are classified in the frequency domain) and a Modulation and Coding Status (MCS) employed by the second signal (Kim, [0014], the downlink control information may further include specific information representing a modulation and coding scheme (MCS) index for the transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to the configuration information included in the first signaling for the second radio signal includes frequency domain resources occupied by the second radio signal and a Modulation and Coding Status (MCS) employed by the second signal and have modified the teaching of Wang and Panteleev in order to improve frequency use efficiency ([0152])

As per claim 2, Wang in view of Panteleev and Kim disclose the method according to claim 1, comprising: transmitting a second signaling (Panteleev, [0088], transmit a second RRC message that indicates a group of bitmaps...); wherein the second signaling indicates the first index (Panteleev, [0056], indicate a sequence of TTI indexes to be used for the transmission of the D2D message)

As per claim 3, Wang in view of Panteleev and Kim disclose the method according to claim 1, wherein the first signaling can be decoded by any terminal in a first terminal group, the first terminal group comprises multiple terminals, a transmitter of the first radio signal is one of the multiple terminals, and the second radio signal can be correctly decoded by the transmitter of the first radio signal among the multiple terminals only (Panteleev, [0039], decoding functions that may include formation of baseband signals for transmission and decoding of received signals)

As per claim 7, Wang in view of Panteleev and Kim disclose the method according to claim 1, comprising: monitoring a third signaling and when the third signaling is detected, the method includes: receiving a third radio signal; wherein, the third signaling includes configuration information for the third radio signal, time-frequency resources indicated by the third signaling are overlapping with first time-frequency resources, time-frequency resources occupied by the third radio signal include the time-frequency resources indicated by the third signaling minus those overlapping with the first time-frequency resources; the first time-frequency resources are reserved for the first information; and the third signaling is unrelated to the second index; a receiver of the second radio signal comprises a second node, a transmitter of the third signaling is a third node; the second node and the third node are Non Quasi Co-located 
(Wang, [0039], the first node is a transmitter UE, and the second node is receiver UE.  The UE does not need a DCI from the eNB, and can understand whether the time and/or frequency position indications)

As per claim 8, Wang discloses a first node for wireless communication, comprising: 
a first transceiver, to receive a first radio signal, the first radio signal indicating a second index (Wang, [0037], receive a DCI with time and/or frequency position indications for transmission of the user shared channels of side link)
Wang does not explicitly disclose a first transmitter, to transmit a first signaling; and a second transmitter, to transmit a second radio signal.
Panteleev discloses a first transmitter, to transmit a first signaling (Panteleev, [0088], transmit a first radio resource control (RRC) message…)
a second transmitter, to transmit a second radio signal (Panteleev, [0088], transmit a second RRC message...)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Panteleev related to transmit a first signaling, transmit a second radio signal and have modified the teaching of Wang in order to minimize a number of potential collisions with other transmissions ([0060]) 
Wang in view of Panteleev disclose wherein a first index and the second index are used for generating the first signaling and the second radio signal respectively (Panteleev, [0056], T-RPT may indicate a sequence of TTI indexes to be used for the transmission of the D2D message.  Note that, TTI indexes includes a first index and a second index)
the first signaling is unrelated to the second index (Panteleev, [0088], a first radio resource control (RRC) message…a second RRC message)
and the first signaling comprises configuration information for the second radio signal (Panteleev, [0076], one or more RRC messages may include the time resources and channel resources for the SA control messages and may also include information related to the D2D TTIs)
a transmitter of the first radio signal is a second node (Wang, [0034], a second node); a receiver of the first signaling includes the second node (Wang, [0038], the second node is a receiver); a receiver of the second radio signal includes the second node (Wang, [0039], the second node is a receiver UE); the second node is a UE (Wang, [0039], the second node is a receiver UE); a channel occupied by the first signaling includes a Physical Sidelink Control Channel; a channel occupied by the first signaling includes a Physical Sidelink Shared Channel (Wang, [0036], Physical Sidelink Shared Channel (PSSCH))
Wang in view of Panteleev does not explicitly disclose the configuration information included in the first signaling for the second radio signal includes: frequency domain resources occupied by the second radio signal and a Modulation and Coding Status (MCS) employed by the second signal.
Kim discloses the configuration information included in the first signaling for the second radio signal includes: frequency domain resources occupied by the second radio signal (Kim, [0120], uplink transmission and downlink transmission are classified in the frequency domain) and a Modulation and Coding Status (MCS) employed by the second signal (Kim, [0014], the downlink control information may further include specific information representing a modulation and coding scheme (MCS) index for the transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to the configuration information included in the first signaling for the second radio signal includes frequency domain resources occupied by the second radio signal and a Modulation and Coding Status (MCS) employed by the second signal and have modified the teaching of Wang and Panteleev in order to improve frequency use efficiency ([0152])

As per claim 9, Wang in view of Panteleev and Kim disclose the first node according to claim 8, wherein the first transceiver transmits a second signaling; and the second signaling indicates the first index (Panteleev, [0056], indicate a sequence of TTI indexes to be used for the transmission of the D2D message)

As per claim 10, Wang in view of Panteleev and Kim disclose the first node according to claim 8, wherein the first signaling can be decoded by any terminal in a first terminal group, the first terminal group comprises multiple terminals, a transmitter of the first radio signal is one of the multiple terminals, and the second radio signal can be correctly decoded by the transmitter of the first radio signal among the multiple terminals only (Panteleev, [0039], decoding functions that may include formation of baseband signals for transmission and decoding of received signals)

As per claim 14, Wang in view of Panteleev and Kim disclose the method according to claim 8, comprising: a first receiver, to monitoring a third signaling and when the third signaling is detected, the first receiver receives a third radio signal; wherein, the third signaling includes configuration information for the third radio signal, time-frequency resources indicated by the third signaling are overlapping with first time-frequency resources, time-frequency resources occupied by the third radio signal include the time-frequency resources indicated by the third signaling minus those overlapping with the first time-frequency resources; the first time-frequency resources are reserved for the first information; and the third signaling is unrelated to the second index; a receiver of the second radio signal comprises a second node, a transmitter of the third signaling is a third node; the second node and the third node are Non Quasi Co-located (Wang, [0039], the first node is a transmitter UE, and the second node is receiver UE.  The UE does not need a DCI from the eNB, and can understand whether the time and/or frequency position indications)

As per claim 15, Wang discloses a second node for wireless communication, comprising: 
a second transceiver, to transmit a first radio signal, the first radio signal indicating a second index (Wang, [0037], receive a DCI with time and/or frequency position indications for transmission of the user shared channels of side link) 
Wang does not explicitly disclose a second receiver, to receive a first signaling; a third receiver, to receive a second radio signal.
Panteleev discloses a second receiver, to receive a first signaling (Panteleev, [0088], transmit a first radio resource control (RRC) message…)
a third receiver, to receive a second radio signal (Panteleev, [0088], transmit a second RRC message...)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Panteleev related to transmit a first signaling, transmit a second radio signal and have modified the teaching of Wang in order to minimize a number of potential collisions with other transmissions ([0060])
Wang in view of Panteleev disclose wherein a first index and the second index are used for generating the first signaling and the second radio signal respectively (Panteleev, [0056], T-RPT may indicate a sequence of TTI indexes to be used for the transmission of the D2D message.  Note that, TTI indexes includes a first index and a second index)
the first signaling is unrelated to the second index (Panteleev, [0088], a first radio resource control (RRC) message…a second RRC message)
and the first signaling comprises configuration information for the second radio signal (Panteleev, [0076], one or more RRC messages may include the time resources and channel resources for the SA control messages and may also include information related to the D2D TTIs)
a receiver of the first radio signal is a second node (Wang, [0034], a second node); a transmitter of the first signaling includes the second node (Wang, [0038], the second node is a receiver); a transmitter of the second radio signal includes the second node (Wang, [0039], the second node is a receiver UE); the second node is a UE (Wang, [0039], the second node is a receiver UE); a channel occupied by the first signaling includes a Physical Sidelink Shared Channel (Wang, [0036], Physical Sidelink Shared Channel (PSSCH))
Wang in view of Panteleev does not explicitly disclose the configuration information included in the first signaling for the second radio signal includes: frequency domain resources occupied by the second radio signal and a Modulation and Coding Status (MCS) employed by the second signal.
Kim discloses the configuration information included in the first signaling for the second radio signal includes: frequency domain resources occupied by the second radio signal (Kim, [0120], uplink transmission and downlink transmission are classified in the frequency domain) and a Modulation and Coding Status (MCS) employed by the second signal (Kim, [0014], the downlink control information may further include specific information representing a modulation and coding scheme (MCS) index for the transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to the configuration information included in the first signaling for the second radio signal includes frequency domain resources occupied by the second radio signal and a Modulation and Coding Status (MCS) employed by the second signal and have modified the teaching of Wang and Panteleev in order to improve frequency use efficiency ([0152])

As per claim 16, Wang in view of Panteleev and Kim disclose the second node according to claim 15, wherein the second transceiver receives a second signaling (Panteleev, [0088], transmit a second RRC message that indicates a group of bitmaps...); and the second signaling indicates the first index (Panteleev, [0056], indicate a sequence of TTI indexes to be used for the transmission of the D2D message)

As per claim 17, Wang in view of Panteleev and Kim disclose the second node according to claim 15, wherein the first signaling can be decoded by any terminal in a first terminal group, the first terminal group comprises multiple terminals, the second node is one of the multiple terminals, and the second radio signal can be correctly decoded by the second node among the multiple terminals only (Panteleev, [0039], decoding functions that may include formation of baseband signals for transmission and decoding of received signals)
Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. §103 as being unpatentable over Wang in view of Panteleev and Kim and further in view of Yang et al. (US 20170215172) hereinafter “Yang”.
As per claim 4, Wang in view of Panteleev and Kim disclose the method according to claim 1, they do not explicitly disclose comprising: detecting first information in each of K time window(s), the K being a positive integer; wherein the first information comprises a HARQ-ACK associated to the second radio signal.
Yang discloses detecting first information in each of K time window(s), the K being a positive integer; wherein the first information comprises a HARQ-ACK associated to the second radio signal (Yang, claim 4, wherein the UL grant DCI is received in a subframe n and transmission of the UL data is performed in a subframe n+k (where k is a positive integer)… in a HARQ process number field of the retransmission UL grant DCI, the same HARQ process number as a HARQ process number included in the UL grant DCI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Yang related to detect first information in each of K time window(s), the K being a positive integer wherein the first information comprises a HARQ-ACK associated to the second radio signal and have modified the teaching of Wang, Panteleev and Kim in order to increase data throughput efficiently (Yang, [0002])

As per claim 5, Wang in view of Panteleev and Kim disclose the method according to claim 1, they do not explicitly disclose a CRC included in the first signaling is scrambled with the first index; the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal and a HARQ process number employed by the second radio signal; a channel occupied by the first signaling includes a Physical Sidelink Control Channel; the second radio signal is a PSSCH.
Yang discloses a CRC included in the first signaling is scrambled with the first index (Yang, [0080], the CRC is masked (or scrambled) with an identifier (for example, a radio network temporary identifier (RNTI)) depending on usage of the PDCCH or owner of the PDCCH)
the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal (Yang, [0015], a redundancy version (RV) field in addition to a 5-bit modulation and coding scheme field)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Yang related to a CRC included in the first signaling is scrambled with the first index, the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal and have modified the teaching of Ma, Panteleev and Kim in order to increase data throughput efficiently (Yang, [0002])

As per claim 6, Wang in view of Panteleev, Kim and Yang disclose the method according to claim 4, a receiver of the second radio signal comprises a second node; when the second radio signal is correctly decoded by the second node, the second node transmits the first information; when the second radio signal is not correctly decoded by the second node, the second node does not transmit the first information (Kim, [0245], When receiver UEs monitor a control information pool and decode control information related thereto, they may selectively decode sidelink data transmission related to the corresponding control information. The receiver UE may not decode a sidelink data pool based on a result of the decoding of control information)

As per claim 11, Wang in view of Panteleev and Kim disclose the first node according to claim 8, they do not explicitly disclose comprising: a first receiver, to detect first information in each of K time window(s), the K being a positive integer; wherein the first information comprises a HARQ-ACK associated to the second radio signal.
Yang discloses detecting first information in each of K time window(s), the K being a positive integer; wherein the first information comprises a HARQ-ACK associated to the second radio signal (Yang, claim 4, wherein the UL grant DCI is received in a subframe n and transmission of the UL data is performed in a subframe n+k (where k is a positive integer)… in a HARQ process number field of the retransmission UL grant DCI, the same HARQ process number as a HARQ process number included in the UL grant DCI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Yang related to detect first information in each of K time window(s), the K being a positive integer wherein the first information comprises a HARQ-ACK associated to the second radio signal and have modified the teaching of Wang, Panteleev and Kim in order to increase data throughput efficiently (Yang, [0002])

As per claim 12, Wang in view of Panteleev and Kim disclose the first node according to claim 8, they do not explicitly disclose a CRC included in the first signaling is scrambled with the first index; the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal and a HARQ process number employed by the second radio signal; a channel occupied by the first signaling includes a Physical Sidelink Control Channel; the second radio signal is a PSSCH.
Yang disclose a CRC included in the first signaling is scrambled with the first index (Yang, [0080], the CRC is masked (or scrambled) with an identifier (for example, a radio network temporary identifier (RNTI)) depending on usage of the PDCCH or owner of the PDCCH)
the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal (Yang, [0015], a redundancy version (RV) field in addition to a 5-bit modulation and coding scheme field)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Yang related to a CRC included in the first signaling is scrambled with the first index, the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal and have modified the teaching of Wang, Panteleev and Kim in order to increase data throughput efficiently (Yang, [0002])

As per claim 13, Wang in view of Panteleev, Kim and Yang disclose the first node according to claim 11, a receiver of the second radio signal comprises a second node; when the second radio signal is correctly decoded by the second node, the second node transmits the first information; when the second radio signal is not correctly decoded by the second node, the second node does not transmit the first information (Kim, [0245], When receiver UEs monitor a control information pool and decode control information related thereto, they may selectively decode sidelink data transmission related to the corresponding control information. The receiver UE may not decode a sidelink data pool based on a result of the decoding of control information)

As per claim 18, Wang in view of Panteleev and Kim disclose the second node according to claim 15, they do not explicitly disclose comprising: a third receiver, to transmit first information in one or more of K time window(s), the K being a positive integer; wherein the first information comprises a HARQ-ACK associated to the second radio signal.
Yang discloses transmitting first information in one or more of K time window(s), the K being a positive integer; wherein the first information comprises a HARQ-ACK associated to the second radio signal (Yang, claim 4, wherein the UL grant DCI is received in a subframe n and transmission of the UL data is performed in a subframe n+k (where k is a positive integer)… in a HARQ process number field of the retransmission UL grant DCI, the same HARQ process number as a HARQ process number included in the UL grant DCI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Yang related to detect first information in each of K time window(s), the K being a positive integer wherein the first information comprises a HARQ-ACK associated to the second radio signal and have modified the teaching of Wang, Panteleev and Kim in order to increase data throughput efficiently (Yang, [0002])

As per claim 19, Wang in view of Panteleev and Kim disclose the second node according to claim 15, they do not explicitly disclose a CRC included in the first signaling is scrambled with the first index; the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal and a HARQ process number employed by the second radio signal; a channel occupied by the first signaling includes a Physical Sidelink Control Channel; the second radio signal is a PSSCH. 
Yang discloses a CRC included in the first signaling is scrambled with the first index (Yang, [0080], the CRC is masked (or scrambled) with an identifier (for example, a radio network temporary identifier (RNTI)) depending on usage of the PDCCH or owner of the PDCCH)
the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal (Yang, [0015], a redundancy version (RV) field in addition to a 5-bit modulation and coding scheme field)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Yang related to a CRC included in the first signaling is scrambled with the first index, the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal and have modified the teaching of Wang, Panteleev and Kim in order to increase data throughput efficiently (Yang, [0002])

As per claim 20, Wang in view of Panteleev, Kim and Yang disclose the second node according to claim 18; when the second radio signal is correctly decoded by the second node, the second node transmits the first information (Panteleev, [0039], decoding functions that may include formation of baseband signals for transmission and decoding of received signals)



Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462